Title: 65. A Bill Punishing Persons Guilty of Certain Forgeries, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that he or she shall be adjudged a felon, and not have the benefit of clergy, who shall falsely make, forge, or counterfeit, or aid or assist in falsely making, forging, or counterfeiting a writing signed and directed or certified to the public Treasurer, purporting to be a warrant of the Governor or other person exercising that function, or a certificate of the Auditors for Public Accounts, to authorise the payment of money; or cause or procure such writing to be falsely made, forged or counterfeited; or present such writing, or cause or procure it to be presented, at the public treasury, knowing it to have been falsely made, forged or counterfeited, in order to receive the money, or any part of the money therein mentioned; or shall make, forge or counterfeit, or aid or assist in falsely making, forging or counterfeiting, a writing, to be offered to the Auditors for Public Accounts, as a voucher, in order to obtain their allowance of a demand, and certificate of such allowance; or cause or procure such writing to be falsely made, forged or counterfeited; or offer such writing, or cause or procure it to be offered to the said Auditors, knowing it to have been falsely made, forged or counterfeited, in order to obtain their allowance and certificate aforesaid. And he or she shall be adjuged a felon, and not have the benefit of clergy, who shall forge or counterfeit, alter or erase any bill of credit, or treasury note or loan office certificate, of the United States of America, or any, or either of them; or shall cause or procure, such bill of credit, or treasury note, or loan office certificate, to be forged or counterfeited, altered or erased; or shall aid or assist, in forging or counterfeiting, altering or erasing, such bill of credit, or treasury note, or loan office certificate; or shall pass or tender, or shall cause or procure to be passed or tendered, any such bill of credit, or treasury note, or loan office certificate in payment or exchange, knowing the same to have been forged, or counterfeited, altered or erased; or shall have in his or her custody or possession, any press, types, stamp, plate,  or other instrument necessary to be used in the fabrication of such bill of credit, or treasury note, or loan office certificate, and not actually used in some public printing-office; or any paper with or without signature, on which the characters, words and numerical figures contained in a genuine bill of credit, or treasury note, or loan office certificate, are or shall be impressed, or inscribed in like order as they are in such bill of credit, or treasury note, or loan office certificate, or any such bill of credit, treasury note, or loan office certificate, which hath been altered or erased, knowing the same to have been altered or erased, and shall not discover such press, types, stamp, plate, instrument, paper, or altered or erased bill of credit, or treasury note, or loan office certificate to two Justices of the Peace, before the last day of June, in this present year one thousand seven hundred and seventy nine, or within five days after they shall have come to his possession. When the Justices of a county, in which any such felony as is before described shall be supposed to have been done, shall have determined, upon examination, that the person charged therewith ought to be tried before the General Court, the High Sheriff, or, if he be not able to attend, the Coroner shall deliver to them a list of the names of thirty six good and lawful men, out of which twenty four shall be stricken, one after another, the Justices and the prisoner striking alternately, or if the prisoner refuse to strike the Justices striking only; and the remaining twelve men shall be summoned by the writ of venire facias for trial of the prisoner: When a Justice of Peace, before whom a person charged upon oath with any such felony as aforesaid, shall inform the Governor that he hath cause to suspect that the offender, if he should be committed to the jail of the county in which the felony was done, would be rescued (which information the Justice is required to give in writing, with secrecy and dispatch) or when a person shall be charged upon oath made before the Governor, with such felony, in either case, the Governor, with advice of the Council of State, may by his warrant, empower and order so many men as shall be judged sufficient to apprehend the person accused, and convey and commit him to any other jail, in which he shall be detained, and shall by another warrant, direct the sheriff of that county in which the last mentioned jail is, to summon the Justices thereof to meet at the court-house before the end of twenty days afterwards: And thereupon the said Justices shall proceed in the same manner as they might have proceeded if the fact alledged against the prisoner had been done in their own county. And if he be remanded, the clerk of the peace  attending the said Justices, shall within twenty days afterwards certify the same to the sheriff of the county, in which the fact was done, or failing to do so, shall forfeit one hundred pounds; and the same sheriff shall summon the Justices of his county to meet at the courthouse thereof within ten days after the receipt of such certificate, and then deliver to them such list as aforesaid, out of which twenty four shall be stricken, in manner before directed, any agent authorised by the prisoner striking for him, or, if no such appear, the Justices striking only; and the remaining twelve shall be summoned as jurors for trial of the prisoner, by writ of venire facias, to be issued by the clerk of the last mentioned county. Every juror summoned by virtue of any such writ of venire facias, who shall fail at the return thereof, and from that time until he be discharged, to attend the General Court, shall forfeit one hundred pounds, unless the defaulter shew good cause to the contrary having been summoned for that purpose. Any Justice of the Peace may, by his warrant, cause to be apprehended and brought before him every such person travelling in the county of the said Justice, as he shall suspect to carry forged bills of credit, or treasury notes, or loan office certificates, and search to be made in the wearing apparel and baggage of the said traveller by force, if he expose them not voluntarily. The Governor, with advice of the Council of State, may offer rewards for apprehending those who having been charged, upon oath, with any of the felonies before described, shall have fled from justice, and may draw warrants for such rewards, not exceeding one thousand pounds for any one fugitive, which shall be paid out of the public treasury.
